Citation Nr: 1123821	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-31 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed acquired bilateral pes planus.

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected fibromyalgia.

3.  Entitlement to initial ratings for the service-connected mechanical back strain with lumbar degenerative disc disease (DDD) and bilateral sacroiliac joint dysfunction in excess of 10 percent prior to April 19, 2009 and in excess of 20 percent beginning on April 19, 2009.  

4.  Entitlement to an initial compensable rating for the service-connected right lower leg radiculopathy associated with mechanical back strain with lumbar DDD and bilateral sacroiliac joint dysfunction.

5.  Entitlement to initial ratings for the service-connected gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS) with constipation in excess of 10 percent prior to April 19, 2009, and in excess of 30 percent beginning on April 19, 2009.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion  


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February to May 1987 and April 2003 to June 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the RO that, in part, granted service connection for fibromyalgia, GERD and IBS and a low back disability.

In a subsequent rating decision, the RO assigned a 10 percent rating for the service-connected fibromyalgia and GERD with IBS and assigned a 20 rating for the service-connected low back disability prior to May 5, 2006 and a 10 percent rating beginning on that date.

The Veteran also appealed several other issues, but he subsequently withdrew the appeals related to the claims of service connection for hearing loss and asthma and increased, initial ratings for the service-connected hallux valgus, hammer toes and mood disorder in January 2009.  

An August 2009 rating decision also granted service connection for the residuals of a hysterectomy with right salpingo-oophorectomy.

During the course of the appeal, the RO assigned an increased rating of 30 percent for the service-connected GERD with IBS and 20 percent for the service-connected low back disability; effective on April 19, 2009.  

In September 2009, the Veteran expressly stated that she was not satisfied with the decisions; therefore, these matters remain in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

In January 2009, the Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO); a transcript of the hearing is associated with the claims file.

In November and December 2009 and in March 2010, the Veteran submitted additional evidence and waived initial RO consideration.  However, in April 2010, other evidence was received without a waiver of initial RO consideration.  

The records received are essentially not pertinent to the matters being decided.  Only a May 2010 MRI lumbar report relates to a matter being decided but since the report states there is no change from a July 2008 MRI report that was considered by the RO, the Board will proceed with its review without prejudice to the Veteran.  

The issue of an increased rating for the service-connected cervical spine disability is found to have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the RO for all indicated action.

The issues of service connection for bilateral pes planus, an increased rating for the service-connected fibromyalgia and a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  Prior to April 19, 2009, the service-connected GERD and IBS is shown to have been productive of no more than frequent constipation, pyrosis, bloating without evidence of alternating diarrhea and constipation with more or less constant abdominal distress or epigastric distress with dysphagia, regurgitation, substernal, arm, or shoulder pain or considerable impairment of health.   

2.  Beginning April 19, 2009, the service-connected GERD and IBS has been productive of daily nausea, constant constipation, weekly diarrhea, and daily lower abdominal pain/cramping without vomiting, material weight loss, hematemesis, melena, anemia, or severe impairment of health.

3.  Prior to April 19, 2009, the service-connected low back disability is shown to have been manifested by muscle spasm and a functional loss due to pain that more nearly resembled that of forward flexion of the thoracolumbar spine restricted to less than 60 degrees.

4.  Beginning on April 19, 2009, the service-connected low back disability is shown to be manifested by a functional loss due to pain that more nearly resembles that of forward flexion of the thoracolumbar spine limited to 30 degrees or less.

5.  For the entire of period of the appeal, the service-connected low back disability is shown to have been productive of right lower extremity radiculopathy that caused more than mild incomplete paralysis of involved nerve.
 



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 10 percent prior to April 19, 2009 and in excess of 30 percent beginning on that date for the service-connected GERD and IBS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.20, 4.113, 4.114 including Diagnostic Codes (Codes) 7319 and 7346 (2010).

2.  The criteria for the assignment of an initial rating of 20 percent, but no more, prior to April 19, 2009 and a rating of 40 percent, but no more, beginning on that date, for the service-connected mechanical back strain with lumbar DDD and bilateral sacroiliac joint dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a including Codes 5236, 5242, 5243 (2010).

4.  The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected right lower extremity radiculopathy due to the service-connected low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7 4.71a including Code 8520 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

Since the August 2006 rating decision on appeal granted service connection for fibromyalgia, GERD with IBS, and a low back disability and assigned disability ratings and effective date for the awards, the statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.

In this case, the necessary SOC was issued in August 2007 and the Veteran was provided an additional notice letter in September 2008.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

In sum, there is no evidence of any VA defect in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


Increased Rating

Legal Criteria and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's statements describing his symptoms are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

In every instance where the Rating Schedule does not provide a no percent rating for a diagnostic code, a no percent rating shall be assigned when the requirement for a compensable rating are not met.  38 C.F.R. § 4.31 (2010).

When a question arises as to which of two ratings under a particular Code applies, the higher evaluation is assigned if the disability picture more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

With an initial rating assigned following a grant of service connection, as here, separate ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

This practice is known as "staged" ratings.  In the present case, the RO assigned staged ratings for the service-connected low back and GERD disabilities.


A. GERD and IBS

General rating considerations for diseases of the digestive system are contained in 38 C.F.R. §§ 4.110-4.113 (2010).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2010).

The service-connected GERD and IBS is rated under 38 C.F.R. § 4.71a, Codes 7319-7346.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2010).

Under Diagnostic Code 7319, a 10 percent rating is assigned for moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress; a 30 percent rating is warranted for severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Under Code 7246, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health warrant a 60 rating; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrant a 30 percent rating; and two or more of the symptoms for the 30 percent evaluation of less severity warrants a 10 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.

A July 2005 treatment record noted that the Veteran reported having a 2 day history of gastrointestinal upset, and an August 2005 record noted that she had no gastrointestinal symptoms.  

In October 2005, the Veteran reported doing better overall, but having had a 2 to 3 day episode in August 2005 when she developed a watery mouth with constant nausea but no vomiting.  The nausea occurred even without meals and was worse after meals.  She complained of some loose stools during that time, and her symptoms improved for a short period with Mylanta therapy.  She also reported that her difficulty with defecation had worsened to the point where 4 days out of the week she had to move in various positions to try to have a good bowel movement.  She also needed to put pressure on her perineum area to help start a bowel movement.  The first stools were usually hard and clot-like and were followed by normal stool.  

A March 2006 treatment record indicated that she was last seen 6 months earlier and complained of hard, pellet-like stools with significant straining and manipulation to have a bowel movement.  Her symptoms had recently worsened, and her bloating, in particular, was worse.  

There was no significant nausea or vomiting, although these symptoms occurred on occasion.  Her bowel movements had improved with 1 to 2 bowel movements a day with manipulation required 2 to 3 times a week.  Her symptoms seemed to correlate with stress.  

An anorectal manometry in November 2005 revealed overall normal internal and external anal sphincter pressure, and there was no evidence of Hirschsprung.  It was noted that her symptoms overall had improved slightly and correlated with her stress and anxiety.    

At a March 2006 VA examination, the Veteran reported having constipation and GERD and taking medication.  

On May 2006 VA examination, the Veteran was noted to be well developed and well nourished and to appeared health.  Her constipation consisted of hard rock-like pellet stools with associated bloating and some abdominal discomfort.  She took medication as needed.  She also had GERD, but no dysphagia or chest pain associated with this.  She had some heartburn associated with reflux but she had no hematemesis, melena, nausea or vomiting.  The diagnoses included that of mild, uncomplicated GERD and IBS with constipation.

In her August 2006 Notice of Disagreement, the Veteran reported having constipation and having to physically remove her stool.  Her GERD produced a burning in her stomach with mild cramping and burning in her throat that were daily occurrences.  

A January 2007 Medical Evaluation Board (MEB) examination noted that the Veteran's previously reported frequent diarrhea was no longer a problem.  She had frequent problems with constipation and bloating.  

A January 2009 medical statement indicated that the Veteran had problems with activities of daily living that, in part, were due to her IBS.  The physician only noted that the Veteran's activities of daily living were compromised by her need for assistance due to stiffness and difficulty getting up and moving around in the morning; there were no symptoms noted that referred to IBS.

At an April 2009 VA examination, the Veteran complained of increased heartburn and excessive gas and bloating.  Her medication intake had also increased.  There was no history of hospitalization or surgery, vomiting, dysphagia, regurgitation, esophageal neoplasm, hematemesis or melena or esophageal dilation.  There was no sign of anemia , malnutrition or significant weight loss.  She reported having daily episodes of esophageal distress and pain, and heartburn or pyrosis.  Her overall health was considered fair.  

The April 2009 VA examination noted the Veteran's complaints of diarrhea with use of laxatives that lasted 1 to 2 days and more cramping and mucus with constipated stools.  Her symptoms were treated with medication.  There was no intestinal neoplasm, fistula, vomiting, ulcerative colitis or ostomy.  There were also no episodes of symptoms consistent with partial bowel obstruction.  She did endorse daily nausea, constant constipation, weekly diarrhea, and intestinal pain that was moderate in severity and lasted for minutes.  

During the early part of the appeal, the service-connected gastrointestinal disability is shown to have been manifested primarily by complaints of constipation.  No episodes of diarrhea were reported at the 2006 VA examination, and the Veteran reported that diarrhea was no longer a problem in January 2007.  

The Veteran appeared to have some abdominal distress in January 2007 with complaints of frequent bloating, but there were reports of good bowel movements 4 times a week and 1 to 2 bowel movements a day in March 2006.  

Therefore, on this record, the Board finds that a rating higher than 10 percent for the service-connected gastrointestinal disability is not warranted prior to April 19, 2009.  

Regarding Code 7346, the criteria for a rating of 30 percent or higher are not shown.

The Veteran appeared to have infrequent episodes of epigastric distress in July and August 2005.  In October 2005, it was noted that she was doing better overall.  

The May 2006 VA examination revealed only mild GERD symptoms with no dysphagia or chest pain and heartburn only associated with reflux.  There was also no nausea or vomiting.

In August 2006, the Veteran reported that she had mild cramping and mild burning in her throat on a daily basis, which could be considered persistently recurring epigastric distress; however, the remaining symptoms required for a 30 percent rating were not shown.  She complained of burning, but there was no evidence of regurgitation, pyrosis or substernal or arm or shoulder pain productive of considerable impairment of health.  Notably, the criteria for a 30 percent rating in Code 7346 are stated in the conjunctive and must all be met to warrant such rating.

Moreover, beginning on April 19, 2009, the service-connected GERD and IBS are not shown to warrant a rating higher than the current 30 percent rating under the applicable criteria.

A 30 percent rating is the highest rating under Code 7319.  As there is no evidence of vomiting, material weight loss, hematemesis, melena, anemia, or severe impairment of health during the course of the appeal, a higher rating of 60 percent under Code 7346 is not for application.

The Board has also considered whether referral for extraschedular evaluation is appropriate in this case.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 115 (2008).   However, there is nothing in the record that suggests that the service-connected GERD and IBS is productive of an unusual or exceptional disability picture as to render impractical that application of the established rating criteria.  

The Veteran's symptoms are shown to be manifested by levels of impairment described by the assigned ratings and the evaluations in excess of those assigned are clearly not warranted.  Thus, as the Board concludes that the threshold requirement is not met, no further discussion is required.


B. Low Back

The Veteran initially claimed that a rating in excess of 10 percent was warranted for the service-connected low back disability.  A 20 percent rating was assigned, effective on April 19, 2009, but he is not satisfied with the higher rating.

The orthopedic manifestations of the Veteran's low back disability are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is for assignment upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine.  Id.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

The Board notes that, in the alternative, low back disability may be rated based under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides that a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is awarded for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note 1 to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  As the Veteran has not had incapacitating episodes, as defined, there is no basis for rating her spine disability under this alternate formula.

The service-connected right lower extremity radiculopathy is rated as no percent disabling pursuant to Code 8420.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

Under Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerves, a 20 percent is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type for complete paralysis of a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a (2010).

On May 2006 VA examination, the Veteran estimated that her low back pain was 4 out of 10 in intensity and reported having pain with prolonged walking and standing.  The pain tended to radiate down the right leg and occasionally down the left leg.  Her flare-ups occurred with increased activity and did not require a cane, crutch or brace.  The symptoms did not interfere with activities of daily living, but she reported having continuing incapacitations during the pest 12 month period.  

On examination, the lumbar spine had a markedly accentuated curvature that gave her a striking lordosis at the lumbosacral area.  Forward flexion of the lumbar spine was performed to 70 to 80 degrees with discomfort at that point; extension was performed to approximately 10 degrees with some discomfort; bilateral lateral flexion was performed to 20 degrees, and bilateral lateral rotation was performed to 30 degrees.  

Repetitive movement of the lower back was done within the confines of her limits of movement without any further decline in the range or change in pain.  A postural abnormality was found in lumbar lordosis.  The sensory examination as well as motor strength and reflexes in the extremities were normal.  There was no objective evidence of right, lower extremity radiculopathy at the time of the examination.  

The straight leg raise test on the right was performed to 60 degrees and was stopped due to pain.  The left leg raise test was essentially the same.  The Veteran's posture and gait were normal.

A May 2006 private treatment record notes the Veteran's complaints of constant pain that was moderate and rated at 5/10.  Her spine curves were normal, and she had good range of motion in the lumbar spine.  Muscle strength was full in the lower extremities; reflexes were 2+, and there was no sensory deficit.  

An October 2006 private treatment record noted the Veteran's complaints of low back pain that radiated into the left leg.  The pain going into the back of the knee to the foot was severe, and she had burning and tingling.  She had difficulty with limping and walking.  She had a slightly positive straight leg raise test on the right.  

A record dated in November 2006 noted the Veteran's complaints of pain and numbness that radiated into both legs.  The assessment was that of mild DDD of the lumbar spine with low back pain with possible radiculopathy.

A November 2006 MRI of the lumbar spine revealed a mild broad-based disc bulge with mild bilateral degenerative facet joint disease and mild bilateral symmetrical neural foraminal narrowing at L5-S1.  There was no focal disc herniation or central canal stenosis at this level.  The L4-L5 and L2-L3 were unremarkable.

An August 2006 private treatment record indicated that the Veteran had a normal spine curvature and a full range of lumbar motion.  No focal motor or sensory deficits were present, and the muscle stretch reflexes were symmetric.  

A December 2006 private treatment record indicated that the Veteran had a normal range of motion in her trunk and that strength in the lower extremities was within normal/functional limits.  She complained of having constant low back pain with numbness in both legs and lower extremity weakness.  Her back pain was worse in the morning and with sitting.  

The range of motion, knee and ankle jerk, tone and strength in the lower extremities were normal.  She had a normal gait.  The physician commented that the Veteran had signs and symptoms consistent with left S1 radiculopathy though there were minimal findings on the MRI.  

The Veteran was noted to have had temporary relief of pain with a left SI joint injection a while back, and there was good reason to believe that the pain and relief were related to S1 radiculopathy and degenerative disc.  There were also mechanical factors related to the radiculopathy as well as longstanding guarding.

In January 2007, an EMG study was performed on the left lower extremity and left lumbar paraspinal muscles, and nerve conduction studies were performed on the left lower extremity.  

The EMG study of the left lower extremity and the left lumbar paraspinal muscles showed findings of mild chronic lumbar L5 radiculopathy.  The nerve conduction study of the left lower extremity was indicative of a severe left sural neuropathy.  

In January and April 2008 VA treatment records, the Veteran was noted to have low back pain with spasms.  She had also been given a brace for her back.

A July 2008 MRI of the lumbar spine revealed findings of L5-S1 disc desiccation with disc bulge, and facet osteoarthritis resulting in mild bilateral neural foramen narrowing; there was no disc herniation, spinal canal stenosis or acute abnormality present.

In August 2008, the Veteran was seen for complaints of tingling in the lower extremity and back.  An EMG study did not reveal any abnormality in the right lower extremity.

In January 2009, the Veteran testified that there was no improvement in her low back disability to warrant lowering the disability rating from 20 percent to 10 percent.

On April 2009 VA spine examination, the Veteran complained of increased pain with standing and walking.  She reported having flare-ups at times with increased activities and during bad weather, being unable to work and needing assistance in putting on pants and socks.  She reported having incapacitating episodes during the past 12 month period when she could not get out of bed due to back pain.  

On examination, the Veteran's lumbar spine range of motion was that of forward flexion to 45 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees, and rotation to 35 or 40 degrees.  

The Veteran reported experiencing some pain with all motions that was evidenced by her crying when she reached the extreme of any of the ranges of motion.  She was unable to do repetitive movement due to pain.  There were no postural abnormalities, and her musculature was normal with sitting and standing.  A neurological examination was normal.  There was no postural abnormality.

The October 2009 and January 2010 private medical statements indicated that the Veteran had DDD in the lumbar spine and chronic muscle spasms.  The physician also noted that the Veteran had pain from the sciatic nerve being compressed by the piniformis muscle and that the sciatic-like pain radiated down the leg.  

A December 2009 treatment record noted that an evaluation of the spine revealed no scoliosis, kyphosis or lordosis.  There was decreased motion secondary to pain.

On this record, the Board finds that a rating of 20 percent is assigned for the period of the appeal prior to April 19, 2009 because the related muscle spasm and functional loss due to pain more nearly approximated a level of impairment consistent with the criteria manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less.  

The May 2006 VA examiner reported marked curvature and striking lumbar lordosis; however, this evidence is less probative since treatment records in May and August 2006 report that the curve of the spine was normal.  Therefore, the Board concludes that the evidence tends to show that there was no abnormal spine curvature associated with the service-connected low back disability.  There is also no evidence of ankylosis.

Moreover, beginning on April 19, 2009, the record tends to support the assignment of a rating of 40 percent for the service-connected low back disability.  

While the examination showed that forward flexion was performed to 45 degrees, the service-connected low disability picture is shown to have been manifested by a functional loss due to pain that more nearly approximates that of forward flexion of the thoracolumbar spine restricted to 30 degrees on less.  

Significantly, the identified movement was only achieved when the Veteran was noted to have experienced pain confirmed by crying at the extreme of the range of motion and an inability to perform repetitive motion.  

Hence, on this record, the preponderance of the evidence favors the assignment of 20 percent prior to April 19, 2009 and a 40 percent rating beginning on that date for the service-connected low back disability.

Throughout the appeal, the Veteran reported having radiating pain in the right lower extremity with additional noted complaints of tingling and burning.  On the basis of wholly sensory symptoms, a rating higher than 10 percent is not assignable for the service-connected right lower extremity radiculopathy.


ORDER

An increased, initial rating for the service-connected GERD and IBS in excess of 10 percent prior to April 19, 2009 and in excess of 30 percent beginning on that date is denied.  

An increased, initial 20 percent rating, but not higher, prior to April 19, 2009 and a 40 percent rating, but not higher, beginning on that date for the service-connected lumbar spine disability are granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased, initial rating in excess of 10 percent for the service-connected right lower extremity radiculopathy is denied.



REMAND

The Veteran asserts that she developed bilateral pes planus due to her recent service.

Her service treatment records only appear to reflect foot complaints in relation to her bilateral hallux valgus; there was no diagnosis of pes planus recorded in service.

During active duty, the Veteran also received private treatment for her feet.  The records do not contain a diagnosis of pes planus, and a November 2004 treatment record specifically noted that the Veteran's longitudinal arch was within normal limits.

However, a record from the Womack Army Medical Center with an illegible date recorded a diagnosis of flat feet, and a May 2006 VA examination report noted that the Veteran had moderate pes planus when standing.

Hence, given these conflicting findings, an examination is needed to determine whether the Veteran has pes planus that developed during service.

Regarding the fibromyalgia, the Board notes that the April 2009 VA examination is inadequate for rating purposes since it does not address the criteria for ratings in excess of 10 percent under 38 C.F.R. § 4.71a, Code 5025 (2010).

The April 2009 VA spine examination does not include a complete neurological examination.  Instead, it merely summarizes that she was normal neurologically without stating what specifically was tested.  Thus, it is inadequate for rating the disability and another examination is needed.

The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore, the Veteran's claim for a higher initial rating for the service-connected disability includes a claim for TDIU rating.

Further, the issue of a TDIU rating may be reasonably inferred from the evidence of record.

A January 2009 medical statement stated that the Veteran had multiple medical problems including fibromyalgia, IBS, insomnia, cervicalgia and fatigue.  The physician noted that her symptoms aggravated her insomnia and worsened her overall fatigue that prevented her from maintaining gainful employment.

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2010).

Accordingly, these remaining matters are REMANDED to RO for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied, with respect to whether the Veteran is entitled to TDIU.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should take appropriate steps to send the Veteran and her representative, a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to a claim for a TDIU rating.  

In particular, the RO should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, so that VA will have information concerning her past employment.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate a TDIU rating and what VA will do.

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After securing any necessary release forms, with full address information, the RO should seek to obtain copies of all records of treatment not currently associated with the Veteran's claims file.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

4.  The Veteran should then be scheduled for a VA podiatry examination to determine the nature and likely etiology of the claimed pes planus.  

The claims file should be made available to the examiner for review of the pertinent evidence in conjunction with the examination.  All necessary diagnostic studies should be conducted, to include X-rays and the findings should be reported in detail.

Based on his/he review of the record, the examiner should provide an opinion as to whether the Veteran currently is suffering from an acquired disability manifested by pes planus that had its clinical onset during service.  

5.  The Veteran should then be scheduled for a VA examination to determine the severity of the service-connected fibromyalgia.  

The claims file should be made available to the examiner for review of the pertinent evidence in conjunction with the examination.  All necessary diagnostic studies should be conducted and the findings should be reported in detail.  

The findings should include the frequency and severity of musculoskeletal pain and all associated symptoms as well as whether they are present 1/3 of the time or more or nearly constant.  

The examiner should also comment on whether the disability is refractory to therapy.  

6.  After completing the foregoing, and undertaking any further development deemed necessary, the RO should readjudicate the remaining claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


